Case 7:20-cv-00544-TTC-RSB Document 55 Filed 03/22/21 Page 1 of 1 Pageid#: 173




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                            ROANOKE DIVISION

 ANGEL ABDULSAMI ABDULLAH, )
                           )
     Plaintiff,            )                        Civil Action No. 7:20cv00544
                           )
 v.                        )                        MEMORANDUM OPINION
                           )
 MARTIN KUMER, et al.,     )                        By:     Hon. Thomas T. Cullen
                           )                                United States District Judge
     Defendants.           )


        Plaintiff Angel Abdulsami Abdullah, a former inmate proceeding pro se, filed this civil

 rights action pursuant to 42 U.S.C. § 1983. After filing this action, Abdullah advised the court

 that he had been released from incarceration. (See ECF No. 52.) By order entered March 5,

 2021, the court advised Abdullah that because he was no longer an inmate, he would not be

 allowed to pay the filing fee in installments under the Prison Litigation Reform Act. (See ECF

 No. 53.) The court ordered Abdullah to pay the balance of the filing fee or otherwise respond

 to the order within 10 days. (Id.) The court warned Abdullah that failure to pay the filing fee

 or otherwise respond to the order would result in immediate dismissal of the action without

 prejudice. (Id.) Abdullah did not respond to the court’s order. Accordingly, the court will

 dismiss this action without prejudice for failure to comply.

        ENTERED this 22nd day of March, 2021.


                                                    /s/ Thomas T. Cullen_________________
                                                    HON. THOMAS T. CULLEN
                                                    UNITED STATES DISTRICT JUDGE
